Order filed April 1, 2021




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00092-CV
                                    ____________

                          UMESH BHATIA, Appellant

                                          V.

             AMERICAN EXPRESS NATIONAL BANK, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1159992

                                     ORDER
      The notice of appeal in this case was filed February 22, 2021. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, appellant is ordered to pay the filing fee in the
amount of $205.00 to the clerk of this court on or before April 12, 2021. See Tex.
R. App. P. 5. If appellant fails to timely pay the fee, the appeal will be dismissed.

                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.